OFFICE COMMUNICATION
1. The reply filed on 12/15/2021 is informal in response to to the prior Office Action because of the following omission(s) or matter(s): 

2.  Claims 1, 2, 14, 24, 31, 32, 34, 35, 36, 39, 40, 41, 45, 89, 90, 94, 112, 114, 115, and 160 are pending.

      Claims 3-13, 15-23, 25-30, 33, 37, 38, 42-44, 46-88, 91-93, 95-111, 113 and 116-159 have been canceled previously.

     Applicant's election without traverse (A) disabling, (B) anti-TREM1 antibody / ADCC, (C) intramural, (D) a species of TREM+ myeloid cells, (E) NOT comprising additional immunotherapy and NOT further determining the presence of TREM+ cells, filed 12/15/2021, in the Restriction Requirement Response, is acknowledged.

    Applicant’s remarks that claims encompassing aims 1, 2, 14, 24, 31, 32, 34, 35, 36, 45, 89, 94, 112, 114 and 115 encompass the elected species.

     A) With respect to the election of the species (A) Disabling,
           the following is noted.

     Applicant should clarify the distinctions between methods of killing, disabling or depleting myeloid cells that express TREM1 on the cell surface.

     Killing, disabling or depleting appear to be overlapping over the elected species and may involve different structures of anti-TREM1 antibodies.
     
     B)  With respect to the election of (B) ADCC,
            it is noted that applicant’s remarks indicated that claim 2, drawn to ”an active Fc region is wild-type afucosylated human IgG1 Fc that binds an activating FcγR on an immune cell and kills, disables or depletes the myeloid cells aby at least one of ADCC, CDC and ADCP and where the antibody binds the extracellular domain of TREM1” and
     claim 94, drawn to various antibody structures, include “a fucosylated antibody”.

      Applicant did NOT elect “a fucosylated antibody”.

      The Restriction, mailed 09/15/2021, set forth the following election of species.
      
       B) Applicant is required to elect a specific species of the anti-TREM1 antibody, by defining 
             the structures, modifications, activities (e.g., ADCC /CDC /ADCP, Fc modifications, 
             afucosylated / not fucosylated, antagonistic, agonistic, enhances immune response). 

       There is ambiguity / inconsistency upon which species of antibodies and modificaitons of antibodies have been elected.



    See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
February 19, 2022